Defendants subsequently applied for a rehearing, and on July 28, 1892, the following opinion was filed:
McGrath, J.
On application of defendants for a rehearing in this cause, it appears that the record was defective, in that it failed to set forth that, in the proceeding to foreclose the Mains mortgage, the defendant Harris did set up and insist that a part of the consideration for said mortgage was the agreement on the part of Mains to pay, and cause to be discharged, the Carter mortgage, but the court below' made a decree in favor of Mains for the full amount of his mortgage. It is now conceded that such was the fact.
Complainant here was a co-defendant with Harris in the proceeding to foreclose the Mains mortgage. Harris, *136having set up the defense and prosecuted it to final decree, must be held to have discharged his duty in that regard.
The former opinion will therefore be modified, and the decree of the court below affirmed, with costs to defendants.
The other Justices concurred.